Plaintiff in error, Leo Nichols, was convicted in the county court of Pottawatomie county on a charge that he did have possession of intoxicating liquors, to-wit., whisky with intent to sell the same and his punishment assessed at confinement in the county jail for sixty days and a fine of Two Hundred and Fifty Dollars.
From the judgment and sentence entered on the verdict, he appealed by filing in this court on January 6, 1916, a petition in error with case-made.
The evidence shows that Gus Mitchell, deputy sheriff and two or three other deputies in serving a search warrant against the Old Herald Building in the city of Shawnee, found the defendant there in possession of certain intoxicating liquors, which he attempted to destroy in the presence of the officers. No evidence was offered on behalf of the defendant.
From a careful examination of the record, it appears that this appeal is wholly destitute of merit. The evidence of guilt is conclusive, and no material error is apparent. The judgment and sentence appealed from is therefore affirmed. *Page 534